1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
4     DUKE THOMAS NGUYEN,                                    Case No. 2:18-cv-01717-RFB-PAL
5                        Plaintiff,                                        ORDER
6            v.
7     CLARK COUNTY DISTRICT ATTORNEY’S
      OFFICE et al.,
8
                       Defendants.
9
10
11   I.     DISCUSSION

12          Plaintiff is an inmate in the custody of the Clark County Detention Center. (See

13   ECF No. 1-1). Plaintiff initiated this case pro se and filed an application to proceed in

14   forma pauperis. (ECF Nos. 1, 1-1). Plaintiff later acquired counsel. (ECF No. 13). On

15   February 15, 2019, Plaintiff, represented by counsel, filed a first amended civil rights

16   complaint pursuant to 42 U.S.C. § 1983. (ECF No. 19).

17          A. Filing Fee

18          28 U.S.C. § 1914 requires that a party instituting any civil action pay a filing fee.

19   However, 28 U.S.C. § 1915 allows for a party to seek leave to proceed in forma pauperis.

20   A plaintiff may only proceed in forma pauperis if the supporting affidavit demonstrates

21   that the plaintiff lacks sufficient funds to pay court costs and still afford the necessities of

22   life and if the suit is not frivolous or malicious. Escobedo v. Applebees, 787 F.3d 1226,

23   1234 (9th Cir. 2015) (citing Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339

24   (1948)). In light of the change of circumstances since Plaintiff initially sought leave to

25   proceed in forma pauperis—including the retention of counsel and the filing of the first

26   amended complaint—the Court defers ruling on the pending application to proceed in

27   forma pauperis. The Court instructs Plaintiff to, by March 5, 2019, either: (1) file a notice

28   with the Court that he continues to seek in forma pauperis status via his pending
1    application despite the representation of counsel; (2) file a new in forma pauperis
2    application; or (3) withdraw the pending application and pay the required filing fees
3    relating to the first amended complaint. The Court, however, denies Plaintiff’s request to
4    approve the application to proceed in forma pauperis (ECF No. 10).
5           B. Screening
6           The general rule under 28 U.S.C. § 1915A is that “[t]he court shall review . . . a
7    complaint in a civil action in which a prisoner seeks redress from the governmental entity
8    or officer or employee of a governmental entity” and “shall identify cognizable claims or
9    dismiss the complaint, or any portion of the complaint” if it is “frivolous, malicious, or fails
10   to state a claim upon which relief can be granted; or . . . seeks monetary relief from a
11   defendant who is immune from such relief.” 28 U.S.C. § 1915A(a), (b).
12          Section 1915A does not expressly differentiate between represented and
13   unrepresented prisoner cases with regard to screening, and there is no authority
14   addressing this issue. This Court typically does not screen § 1983 prisoner cases where
15   the Plaintiff is represented by counsel. For one thing, the pleading obligations of an
16   attorney under Fed. R. Civ. P. 11 tend to substantially reduce the incidence of claims that
17   are frivolous or otherwise patently noncognizable on their face. Pro se litigants are not
18   attorneys and should not be expected to know how to draft pleadings as if they were.
19   Judicial screening of prisoner complaints serves to prevent prisoner complaints which are
20   truly difficult, if not impossible to understand, from being served upon defendants.
21   Screening of represented cases to decipher the allegations and claims is usually
22   unnecessary. See, e.g., Nordstrom v. Ryan, 762 F.3d 903, 907 n.1 (9th Cir. 2014) (noting
23   that the “purpose of § 1915A is to ensure that the targets of frivolous or malicious suits
24   need not bear the expense of responding”); O’Neal v. Price, 531 F.3d 1146, 1153 (9th
25   Cir. 2008) (explaining that the PLRA’s screening provision was intended to “conserve
26   judicial resources by authorizing district courts to dismiss nonmeritorious prisoner
27   complaints at an early stage”). As such, the Court will not screen this counseled prisoner
28
                                                  -2-
1    case. This case shall proceed on the normal litigation track as guided by the Federal
2    Rules of Civil Procedure.
3    II.       CONCLUSION
4
               For the foregoing reasons, IT IS ORDERED that the Court defers ruling on the
5
     pending application for leave to proceed in forma pauperis (ECF No. 1).
6
               IT IS FURTHER ORDERED that Plaintiff shall, by no later than March 5, 2019,
7
     either:
8
                     (1) file a notice with the Court that he continues to seek in forma pauperis
9
                     status via his pending application at ECF No. 1 in light of the representation
10
                     of counsel and filing of the first amended complaint;
11
                     (2) file a new in forma pauperis application; or,
12
                     (3) withdraw the pending application and pay the required filing fees relating
13
                     to the first amended complaint.
14
               IT IS FURTHER ORDERED that the request for approval (ECF No. 10) is denied.
15
               IT IS FURTHER ORDERED that the Court will not issue a screening order in this
16
     case.
17
               IT IS FURTHER ORDERED that this case shall proceed on the normal litigation
18
     track as guided by the Federal Rules of Civil Procedure.
19
20
               DATED this 26th day of February 2019.
21
22
                                                         RICHARD F. BOULWARE, II
23                                                       UNITED STATES DISTRICT JUDGE
24
25
26
27
28

                                                   -3-
